Mr. Justice McGoorty delivered the opinion of the court. 2. Damages, § 207*—when instruction as to manner of arriving at verdict is erroneous. In an action to recover damages for personal injuries, an instruction as to measure of damages which instructed- the jury to consider “all of the facts and circumstances as shown by the evidence,” held objectionable, and the giving of same reversible error where the damages found were very high and apparently excessive. 3. Damages, § 24*—what is measure of for loss of time because of injuries. In an action to recover damages for personal injuries, the extent of recovery for loss of time on account of the injuries would be the value of the person’s services in the conduct of the business then engaged in. 4. Damages, § 207*—when instruction as to non-necessity of any witness expressing an opinion as to the amount of, is erroneous. In an action to recover damages for personal injuries, in the absence of specific evidence as to the value of services during the time lost due to disability, it is misleading and prejudicial to instruct the jury that it is not necessary “that any witness should express an opinion as to the amount of such damages.” 5. Instructions—when instruction directing a verdict is erroneous. An instruction which directs a verdict as to one defendant but prefaces same with conditions as to a codefendant having no connection with the directed verdict is objectionable.